Fourth Court of Appeals
                                        San Antonio, Texas
                                              August 29, 2019

                                           No. 04-19-00472-CV

                                       IN RE John M. DONOHUE

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

           On August 2, 2019, relator filed a pro se petition for writ of mandamus complaining of

the trial court’s orders declaring him a vexatious litigant, denying his motion to reinstate after the

trial court dismissed his lawsuit for want of prosecution, and granting pleas to the jurisdiction

filed by the defendants in his lawsuit. Relator has been designated a vexatious litigant. As a pro

se vexatious litigant, relator is prohibited from filing any new litigation in a court of this State

without first obtaining permission from the local administrative judge. See TEX. CIV. PRAC. &

REM. CODE §§ 11.102(a), 11.103(a). A petition for writ of mandamus is a civil action to which

the vexatious litigant statute applies. In re Crenshaw, 05-19-00633-CV, 2019 WL 2710755

(Tex. App.—Dallas June 28, 2019, orig. proceeding) (mem. op.); see also TEX. CIV. PRAC. &

REM. CODE § 11.103(a) (clerk of a court “may not file [an] . . . original proceeding . . . presented,

pro se, by a vexatious litigant subject to a prefiling order” unless pro se litigant first obtains

permission from appropriate local administrative judge).

1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue v. Bandera County Law
Enforcement Personnel, et al., pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable
M. Rex Emerson presiding.
         On August 12, 2019, this court ordered relator to file in this court, no later than August

23, 2019, an order from the appropriate local administrative judge granting relator permission to

bring this original proceeding. 2 On August 16, 2019, relator filed a motion asking this court to

reconsider our August 12, 2019 order. Relator relies on Texas Civil Practice and Remedies Code

section 11.102(f), which provides in relevant part as follows:

                 A decision of the appropriate local administrative judge described by
         Subsection (a) denying a litigant permission to file a litigation under Subsection
         (d), or conditioning permission to file a litigation on the furnishing of security
         under Subsection (e), is not grounds for appeal, except that the litigant may apply
         for a writ of mandamus with the court of appeals not later than the 30th day after
         the date of the decision.

TEX. CIV. PRAC. & REM. CODE § 11.102(f) (emphasis added).

         Relator is not seeking mandamus relief “from [a] decision of the appropriate local

administrative judge . . . denying [relator] permission to file a [new] litigation . . . .” Instead, as

stated above, relator is seeking mandamus relief from the trial court’s orders declaring him a

vexatious litigant, 3 denying his motion to reinstate after the trial court dismissed his lawsuit for

want of prosecution, and granting pleas to the jurisdiction filed by the defendants in his lawsuit.

Therefore, section 11.102(f) does not apply.

         Relator’s motion to reconsider our August 12, 2019 order is DENIED.                               Relator is

ORDERED to file in this court, no later than September 9, 2019, an order from the appropriate

local administrative judge granting relator permission to bring this original proceeding. If relator

does not file the appropriate order, this original proceeding will be dismissed.

         It is so ORDERED on August 29, 2019.

                                                                          PER CURIAM




2
   Our August 12 order also stated that this court’s July 17, 2019 order allowing relator to file a petition for writ of
mandamus no later than August 2, 2019 does not constitute “permission” to pro se file an original proceeding as
required by Texas Civil Practice and Remedies Code section 11.103(a). Such permission may only be obtained
from the appropriate local administrative judge.
3
    Relator has an appeal pending before this court appealing from the trial court’s order declaring him a vexatious
litigant.
ATTESTED TO: _______________________
             Keith E. Hottle
             Clerk of Court